Citation Nr: 0838283	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  02-04 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits.


REPRESENTATION

Appellant represented by:	Steven R. Pfeiffer, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active service from November 30, 1965 to 
September 28, 1969, September 29, 1969 to July 8, 1976, and 
from July 9, 1976 to June 7, 1982.  The veteran died in April 
1996.  The appellant is the veteran's widow.  

Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which denied entitlement to Dependency and 
Indemnity Compensation (DIC) benefits and death pension 
benefits.

In November 2002, the Board denied the appellant's claim.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
an August 2004, vacated the Board's decision and remanded the 
case for compliance with the terms of the Order.  

In November 2004, the appellant appealed to the United States 
Court of Appeals for the Federal Circuit which, in March 
2008, affirmed the Order of the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.  

In an August 2004 Order, the Court vacated and remanded this 
matter for additional development.  Specifically, the Court 
found that VA had failed to comply with the requirements of 
the Veteran's Claims Assistance Act of 2000 (VCAA) with 
respect to the appellant's claim.  38 U.S.C.A. § 5103.  In 
addition, the Court found that VA did not request the 
scheduled discharge date of the veteran's extended second 
period of service.

Based on the foregoing, and consistent with the Court's 
August 2004 Order, the Board finds that this matter should be 
remanded in order that the RO may undergo additional 
development consistent with the Court's remand instructions.  

In addition, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), including notice that 
informs the appellant that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claims is granted, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, these matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should send the appellant and 
her representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on her behalf.  
The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to request from the all applicable 
sources the scheduled discharge date of 
the veteran's extended second period of 
active service.  If any requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be informed so in writing.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
appellant's claim in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, then a Supplemental Statement of 
the Case should be issued to the 
appellant, and the parties should be 
afforded an opportunity respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




